Citation Nr: 1736767	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 5, 1980, to November 28, 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the St. Petersburg, Florida, Regional Office.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2010 VA examination opinion provided in connection with the Veteran's present appeal does not provide an adequate basis for the Board to properly evaluate the merits of the appeal.  Significantly, the examiner's opinion does not reflect adequate consideration of the Veteran's competent account of bilateral foot symptomatology, including onset in- and post-service.  The examiner improperly relies largely, if not entirely, on the medical evidence of record or the lack thereof.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the Board finds that on remand the Veteran must be provided another VA examination and an adequate examination opinion obtained.   Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran's service treatment records have been associated with the claims folder, the Board finds that his complete personnel records are also relevant and adequate attempts to obtain these records have not been undertaken.  Additionally, the record suggests the Veteran may receive foot related treatment from the VA but records dated since September 2010 have not been associated with the claims folder.  While not definitive, the Board finds there is also a reasonable possibility that the Veteran may obtain private foot treatment, yet the record does not reflect adequate attempt to obtain any such records generated since January 1996.  Thus, the Board must remand the appeal to permit VA to make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private foot treatment, hospitalization or evaluation, since January 1996 to the present, including treatments from private physician T. Gillespy, Jr. M.D., and the private Orthopedic Clinic of Dayton Beach facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA foot treatment or hospitalization records, dated since September 2010 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  Contact the appropriate government repository and request the Veteran complete service personnel folder.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should identify all respective right and left foot pathology, if any, specifically diagnosing or ruling out pes planus and bone spurs.  

Then, the examiner should respond to the following:

(A) For each diagnosis, provide an opinion as to whether such diagnosis clearly and unmistakably preexisted service;

(B) For each diagnosis found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did NOT increase in severity during service;

(C) For each diagnosis found not to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service; 

(ii) is etiologically related to service, including duties and tasks associated with active duty basic training. 

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's account of experiencing the onset of relevant symptomatology in service and of such symptoms persisting and increasing in severity after separation, and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




